internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b01-plr-129088-01 date date fund a b c d e date date date date date a b c d e f g plr-129088-01 h i on date the internal_revenue_service issued ltr plr- to fund the purpose of this letter is to inform you that ltr is hereby modified in accordance with section dollar_figure of revproc_2001_1 2001_1_irb_1 date ltr granted fund a partnership rulings that i fund’s method of making reverse sec_704 allocations is a reasonable method within the meaning of sec_1_704-3 of the income_tax regulations and ii fund may combine built-in gains and losses from qualified_financial_assets contributed to it with gains and losses from revaluations for purposes of performing aggregate allocations however ltr does not identify the specific partners and assets to be contributed according to information submitted on date the current partners in fund are a b c d and e each of which is a publicly_offered_regulated_investment_company as defined in sec_67 and sec_1 g iii a acquired its interest in fund on date by contributing cash in the amount of dollar_figurea and securities with a fair_market_value of dollar_figureb b acquired its interest in fund on date by contributing cash in the amount of dollar_figurec and securities with a fair_market_value of dollar_figured c acquired its interest in fund on date by contributing cash in the amount of dollar_figuree and securities with a fair_market_value of dollar_figuref d acquired its interest in fund on date by contributing cash in the amount of dollar_figureg e acquired its interest in fund on date by contributing cash in the amount of dollar_figureh and securities with a fair_market_value of dollar_figurei ltr is modified to apply only to the contributions to fund for which the fund has supplied specific information regarding the contributed assets as outlined above and not to any other contributions by any current or future partner sec_7805 of the code provides that the secretary_of_the_treasury or_his_delegate may prescribe the extent if any to which any ruling including any judicial decision or any administrative determination other than by regulation relating to the internal revenue laws shall be applied without retroactive effect section dollar_figure of revproc_2001_1 provides that a letter_ruling found to be in error or not in accord with the current views of the internal_revenue_service may be revoked or modified unless it was part of a closing_agreement if a letter_ruling is revoked the revocation applies to all years open under the statute_of_limitations unless the service uses its discretionary authority under sec_7805 to limit the retroactive effect of the revocation section dollar_figure provides that except in rare or unusual circumstances the revocation or modification of a letter_ruling will not be applied plr-129088-01 retroactively to the taxpayer to whom the letter_ruling was issued provided that inter alia the taxpayer relied in good_faith on the letter_ruling and revoking or modifying the letter_ruling would be to the taxpayer’s detriment section dollar_figure prescribes the procedures for requesting relief under sec_7805 this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer s william p o’shea sincerely yours deputy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
